Citation Nr: 1236822	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disorder as a result of inadequate obstructive sleep apnea treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran testified at a videoconference hearing in December 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.


FINDINGS OF FACT

1.  After complaining of years of fatigue, snoring, and sleep latency, the Veteran was noted to likely suffer from obstructive sleep apnea, and was started on empiric treatment with a CPAP machine until he could be scheduled for a sleep study.  Within six months of empiric treatment the Veteran sought emergency treatment for atrial fibrillation, and he was switched to a BiPAP machine until he could undergo a sleep study in a few weeks.  He was subsequently diagnosed with ischemia, coronary artery disease, myocardial infarction, and cardiomyopathy.  Following his sleep study he was placed back on a CPAP machine at a higher pressure setting.  The Veteran again developed atrial fibrillation, which was eventually corrected with ablation.

2.  The VA treatment is not shown to have caused or aggravated his atrial fibrillation or any other additional disability.  The most likely causes of the Veteran's atrial fibrillation and other cardiac disorder are his morbid obesity, obstructive sleep apnea, tobacco usage, hyperlipidemia, inactivity, and high blood pressure.  

3.  Probative medical evidence shows that empiric treatment is generally beneficial, informed consent was provided, and the VA provided reasonable health care.  Thus, atrial fibrillation, and any other additional cardiac disability, is not shown to have been caused by an event that was not reasonably foreseeable or by improper VA treatment.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for atrial fibrillation, or any other heart disorder, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a June 2009 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the 38 U.S.C.A. § 1151 claim, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Also, the letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  .

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA medical records, private medical records, Social Security Administration disability records, and the reports of VA medical opinions.  Also of record and considered in connection with the appeal is the transcript of the December 2011 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of this claim, are required. 

Laws and Regulations

The applicable version of 38 U.S.C.A. § 1151 provides, in pertinent part, that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Under the law, in order to establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  38 C.F.R. § 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination, and that he has additional disability, does not establish cause.  Id. 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection.  See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation under Chapter 31 of title 38, United States Code; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability.  Id.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

The Veteran contends that his initial VA treatment for sleep apnea caused or aggravated a heart disorder.  

A January 2007 VA chest x-ray revealed probable mild pulmonary vascular congestion, and pulmonary emphysema.  In February 2007, the Veteran sought to establish care at the Providence VA medical center and complained of multiple musculoskeletal problems.  The staff physician noted the Veteran was morbidly obese, had high blood pressure and was pre-diabetic.  In light of these findings, the physician suggested testing for a thyroid problem and to rule out obstructive sleep apnea.  Two weeks later, another VA physician noted the Veteran had a family history of early coronary artery disease, smoked two packs of cigarettes a day, was sedentary, morbidly obese, and had high blood pressure and hyperlipidemia.  The physician ordered an EKG and a nutrition consultation.

In May 2007, the Veteran complained of poor sleep and requested medication to help him sleep.  Requested labs and x-rays had not been completed, and the Veteran continued to smoke cigarettes and marijuana.  The physician started the Veteran on a low dose of trazadone for sleep impairment.

The Veteran continued to receive treatment for his hyperlipidemia and arthritis, but did not complain of fatigue again until October 2007.  The Veteran reported he had suffered from fatigue for years, and that it was "getting worse."  He reported snoring, sleep latency, and fatigue even after 14 hours of sleep.  The VA physician noted that the fatigue was unlikely to be secondary to congestive heart failure, but indicated an echocardiogram was necessary.  The physician believed the fatigue was likely related to sleep apnea syndrome in light of his fatigue, snoring, obesity, and short sleep latency, and scheduled a pulmonary consultation.  He was diagnosed with diabetes mellitus, type II.

In November 2007, the Veteran sought treatment for fatigue.  He reported years of heavy snoring with episodes where he would stop breathing.  The VA physician noted he had "very little doubt [the Veteran] has sleep apnea and it is so severe that my best judgment is to start empiric therapy before his sleep study is done."  The physician explained to the Veteran that empiric treatment was not optimal, but was not harmful and could result in significant improvement in sleep pattern.  He was started on a CPAP with a full face mask at 10cm of pressure and a polysomnography consultation was requested.

A November 2007 cardiology consultation included an echocardiogram.  The study was limited, with poor endocardial definition.  The treating physician noted that the echocardiogram was inconclusive, but it appeared the Veteran's heart was pumping well.  The Veteran continued to struggle to control his newly diagnosed diabetes, and his cholesterol levels in early 2008.  In March 2008, the Veteran's treating physician provided him with a letter noting he was not fit for gainful employment due to diabetes and numerous other comorbid conditions.  He noted the Veteran was being "worked up for coronary artery disease."

In June 2008, the Veteran drove himself to Bridgton Hospital with complaints of 24 hours of chest pain and malaise.  He was found to have rapid atrial flutter with a rate of approximately 150.  He had no prior history of atrial fibrillation or atrial flutter.  He had no formal diagnosis of coronary artery disease, but had intermittent chest pain syndrome over the years with pressure.  He had cardiovascular risk factors of type 2 diabetes mellitus, hyperlipidemia, and tobacco use.  

The Veteran was transferred to the Togus VA medical center, and it was noted he had been using the CPAP he was prescribed in November 2007 for roughly 4 hours each night, and that he had been sleeping better with the CPAP.  He was noted to "need adjustment in nocturnal PAP which could contribute to elevated right heart pressures and atrial fibrillation."  He was given a BiPAP until he could be scheduled for a sleep study.  He was also started on Warfarin and discharged after spontaneous normal sinus rhythm, and scheduled for a stress test.  

A July 2008 nuclear stress test was arranged at Central Maine Medical Center, but upon presentation he was found to again be in atrial flutter with a rapid ventricular response rate.  The cardiologist noted it was unclear if the Veteran had "primary arrhythmia or secondary to underlying coronary disease or potentially hypertensive disease given his blood pressure" reading.  Two days later he was given a nuclear stress test which revealed an inferior wall defect consistent with a portion of myocardial infarction in the basal inferior wall and a moderate amount of inducible ischemia.  

A week later in July 2008, the Veteran had a VA cardiology consultation due to recurrent atrial flutter with continuing cardiac risk factors.  He was noted to have coronary artery disease risk factors of tobacco abuse, hyperlipidemia, obesity, inactivity and diabetes.  The electrocardiogram and nuclear imaging data were noted to be consistent with a diagnosis of occult ischemia in a diabetic.  The physician noted that ischemia may be the reason for his recurrent episodes of atrial flutter.  The physician noted that the Veteran's obesity had made the previous echocardiogram of very bad quality, and a transesophageal echocardiogram and cardiac catheterization were suggested.
      
The Veteran underwent right and left heart catheterization July 28, 2008 with a diagnosis of nonobstructive coronary artery disease with a 40% eccentric mid-right coronary artery lesion.

Following a July 2008 sleep study the Veteran was returned to a CPAP, with 14cm of pressure and large opus nasal pillows instead of a full face mask.  The study indicated the Veteran suffered from severe obstructive sleep apnea with mild oxygen desaturation and moderate sleep disturbance.  

In September 2008, the Veteran had a follow-up cardiology appointment, where he noted he felt better than he had in a long time.  The Veteran reported his sleep study showed he had inadequate treatment of his sleep apnea.  The VA cardiologist noted that "inadequate treatment of the Veteran's sleep apnea was the likely reason for his paroxysmal atrial fibrillation," and that his anticoagulation medication could be stopped now that he had a normal sinus rhythm and was receiving appropriate treatment for his sleep apnea.  An October 2008 VA treatment record noted his atrial fibrillation resolved after his CPAP was adjusted to the proper settings based on his sleep study findings.

The Regional Office requested a medical opinion regarding the Veteran's claim.  In August 2009, a physician opined that it was less likely than not the Veteran's heart condition (atrial fibrillation and coronary artery disease) were cause by, aggravated by or materially contributed to by the use of a CPAP machine without prior sleep study.  The physician stated that the wrong setting on a CPAP machine will not cause atrial fibrillation or coronary artery disease.  He noted the Veteran had other major contributors to multiple types of heart disease (hypertension, hyperlipidemia, diabetes mellitus, obesity, inactivity, and tobacco use).  He also noted that there was no evidence in the medical records that the use of a CPAP machine (with the alleged wrong settings) without a prior sleep study was caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA in furnishing care, treatment or by any event not reasonably foreseeable.

A September 2009 VA treatment record noted the Veteran had recurrent atrial flutter that may be related to his weight and sleep apnea.  The physician felt that the Veteran had likely reverted to atrial flutter sometime over the prior 3 weeks.  He had gained 25 pounds in the past year.  The physician suggested a radio frequency ablation.  The Veteran stated he was unsure if he wanted to undergo that procedure, and wanted to get a second opinion.

In October 2009, he underwent atrial flutter mapping and ablation at the Central Maine Medical Center.  His isthmus dependent counterclockwise atrial flutter terminated to sinus rhythm during ablation.  In January 2010, the Veteran underwent a sleep study.  His final pressure setting was of 17.0 cwp, and several masks were tried as his mouth leakage was significant.  The technician felt an acclimation clinic in order to fit a mask that was effective and to his tolerance would be beneficial.  In June 2010, he had a pulmonary consultation because he felt his CPAP pressure setting was not set appropriately.  He reported he had not been wearing his mask for two weeks because it broke.  He no longer would wake with paroxysmal nocturnal dyspnea since his ablation therapy.  

In July 2010, there was no evidence of recurrent atrial flutter over the prior three months, subsequent to an aflutter ablation.  He was diagnosed with cardiomyopathy, "presumably secondary to tachy-induced cardiomyopathy.  Another July 2010 Central Maine record noted his atrial flutter had been successfully ablated, and that the "initiation of arrhythmia may have been related to obstructive sleep apnea."

The Regional Office requested an addendum to the August 2009 medical opinion.  In June 2011, the VA physician noted he had read the Veteran's statements and private records, but that his opinion remained that it was less likely than not his heart condition was caused by, aggravated by or materially contributed to by the lack of adequate treatment for sleep apnea. 

The Veteran's private physician provided a statement that it was likely that his atrial arrhythmias were exacerbated by inadequate treatment of his sleep apnea.  She noted there had been no evidence of recurrent arrhythmias following ablation of his atrial flutter and proper treatment of his sleep apnea.  In a September 2011  statement, she noted he had multiple risk factors for atrial flutter and a "major modifiable risk factor for atrial flutter is obstructive sleep apnea."  She noted that he did not undergo a sleep study at the Togus VA medical center and was empirically placed on CPAP treatment without further adjustment.  She felt that his treatment was inadequate, and that it likely exacerbated his atrial rhythm disorder.

The Veteran has testified that he believes his atrial fibrillation and ongoing cardiac problems are a result of using the CPAP machine with the wrong calibration beginning in November 2007.

The Board requested that an independent medical examiner review the claims file and provide an opinion on the Veteran's 38 U.S.C.A. § 1151 claim.  In July 2012, cardiologist J.S., reviewed the medical file and noted that that Veteran's medical history included obesity, hyperlipidemia, diabetes, hypertension and tobacco use.  Dr. J.S., opined that the Veteran's major contributors to atrial fibrillation and flutter were related to his "underlying cardiovascular risk factors including hypertension and obesity (the major contributor to obstructive sleep apnea)."  The cardiologist noted that obstructive sleep apnea is strongly associated with atrial flutter and fibrillation, and "the question is whether the Veteran would have had a greater risk of atrial flutter or fibrillation with empiric treatment of obstructive sleep apnea or with no treatment."  He noted that a Canadian study on empiric treatment found that although 40 percent of patients were not provided high enough positive pressure with empiric treatment, 80 percent experienced improvement in daytime somnolence.  An American study suggested that empiric treatment with CPAP was an acceptable alternative to waiting for polysomnography and improved patient symptoms.  In another cited study, the recurrence of atrial fibrillation after cardioversion was significantly higher in patients with untreated sleep apnea versus treated sleep apnea.  Lastly, Dr. J.S., found: (1) the issuance of the CPAP machine "did not create an additional disability as it was a better treatment than no treatment;" (2) no additional disability was sustained by treatment at a VA facility;  and (3) the VA provided reasonable care, and there was no evidence any care was provided without consent.

Analysis

The Board finds the preponderance of the evidence shows neither additional disability nor fault on the part of VA.  The Veteran stated that he was forced to quit working as a truck driver in 2005, in part, because of extreme fatigue and the fear he may fall asleep driving.  The first record in the claims file to note his possible sleep apnea was in February 2007.  In October 2007, he complained of fatigue "for years" and a history of snoring.  In November 2007, he was given a CPAP machine as empiric treatment for sleep apnea while waiting for an appointment to open up to have a sleep study to confirm the diagnosis.  At this point in time, the record does not demonstrate that the Veteran had a previous medical history of atrial fibrillation or flutter.  The Veteran did, however, already have numerous risk factors for heart disease.  Notably, based on his reports of sleep apnea symptoms from as early as 2005, and, as Dr. J.S. noted, there is a strong correlation between sleep apnea and atrial fibrillation.  After six months of empiric CPAP usage, the Veteran sought emergency treatment for atrial fibrillation.  

Thus, the medical evidence does not show that the Veteran developed an additional disability subsequent to his empiric treatment for sleep apnea.  While there is a potential relationship, it is shown that after treatment, the atrial fibrillation resolved and has not recurred.  As such, causation of additional disability is not shown.  See 38 C.F.R. § 3.361(c).

The claims file contains conflicting opinions regarding whether the empiric treatment resulted in or aggravated a heart disorder.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran's private physician, Dr. B.R. essentially noted leaving the Veteran on the empiric treatment for six months without affording him a sleep study to check the level of usage, was inadequate treatment that aggravated his underlying atrial fibrillation.  Dr. B.R. did not state that the Veteran had atrial flutter prior to his empiric treatment, but indicated that his obstructive sleep apnea is a major risk factor for atrial flutter, and noted that proper treatment of his sleep apnea and an ablation corrected his atrial flutter (at the time she wrote the note).  She did note that the Veteran had multiple other risk factors for developing atrial fibrillation.  In September 2008, two months after his sleep study and adjustment of his CPAP from 10 cm to 14 cm of pressure, the Veteran reported feeling better than he had in a long time.  The Veteran indicated that following the sleep study he was found to have "inadequate treatment of his sleep apnea."  The VA cardiologist noted that the "inadequate treatment of his sleep apnea is the likely reason for his paroxysmal atrial fibrillation, and now that he has appropriate treatment and returned to normal sinus rhythm" he did not need chronic anticoagulation treatment.  The VA cardiologist noted his "only [remaining] risk factor is diabetes," and noted the Veteran did not have a history of hypertension.  The record shows the Veteran had many heart risk factors, including high blood pressure.  It is unclear from the statement if the cardiologist was referring singularly to the Veteran's empiric treatment for sleep apnea as "inadequate treatment" or if he was referring to the years the Veteran went untreated.  The Board will assume he is referring to the six months the Veteran was on empiric treatment.

In contrast, the VA examiner and Dr. J.S. opined that the Veteran's VA treatment did not cause his atrial fibrillation or other cardiac disorders.  The VA examiner also found that his atrial fibrillation and coronary artery disease were not aggravated by his six months of empiric treatment.  Both physicians indicate that the Veteran's other multiple risk factors (hypertension, hyperlipidemia, diabetes, obesity, inactivity and tobacco usage) caused his heart disorders.  Indeed, the Veteran was being worked up for coronary artery disease prior to his diagnosis of sleep apnea due to his other risk factors.  Significantly, Dr. J.S. sited medical studies which demonstrated that empiric use of a CPAP machine, even with the wrong setting, provided improvement in sleep apnea symptoms for 80 percent of those treated.  

The Board finds the opinions of the VA examiner and Dr. J.S. to be more probative than those of Dr. B.R. and the VA cardiologist.  In addition to reviewing the Veteran's vast medical records, Dr. J.S. and the VA examiner took into account all of his risk factors in providing their opinion.  Dr. B.R. also noted the Veteran had additional risk factors for developing atrial fibrillation.  Both Dr. B.R. and the VA examiner noted that the Veteran's atrial fibrillation had ceased following increased treatment for his sleep apnea, however, he developed atrial fibrillation again in 2009 and his atrial fibrillation only ceased subsequent to an ablation.  Thus, the combination of studies showing that empiric treatment improved symptoms in most patients, the Veteran's description of sleep apnea symptoms "for years," his multiple other risk factors for atrial fibrillation, and his continued atrial fibrillation subsequent to sleep-study provided CPAP dosages lead the Board to find that the use of empiric treatment did not cause atrial fibrillation.  The Board also notes that since he suffer from atrial fibrillation both after empiric treatment and after sleep-study-provided CPAP dosages were corrected, a preponderance of the evidence shows that empiric treatment did not cause aggravate an (as yet) undiagnosed permanent atrial fibrillation.  

Assuming, for the sake of argument, that the prolonged use of empiric treatment for sleep apnea resulted in the Veteran's development of atrial fibrillation, the evidence of record does not show carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing care.  While Dr. B.R. and the VA cardiologist noted that empiric treatment without further adjustment was "inadequate treatment" of sleep apnea, neither physician indicated the treatment was a failure to exercise the degree of care that would be expected of a reasonable health care provider.  It has generally been indicated that some treatment was more appropriate than no treatment.  Both physicians deemed the treatment "inadequate" because it failed to stop the development of atrial fibrillation by effectively treating his sleep apnea.  Treatment provided after a sleep study was not able to adequately control his sleep apnea to a degree where he remained in normal sinus rhythm, and he again developed atrial fibrillation which was only corrected by ablation.  Dr. J.S. cited studies which showed that empiric treatment of sleep apnea was both a common treatment method when sleep study results were not available, but that empiric treatment generally improved symptoms versus no treatment at all.  There is nothing in the record to indicate that waiting six months for an appointment for a sleep study is out of the ordinary or is carelessness or a failure to exercise the degree of care expected of a reasonable health care provider.  As noted throughout, when he was started on empiric treatment he had not reported prior symptoms of atrial fibrillation, and as soon as he did, his sleep apnea treatment was adjusted to a BiPAP until he could be scheduled for a sleep study one month later.  Treatment was provided as soon as symptoms arose.  Ultimately it is not shown that the treatment resulted in any additional permanent disability.

The evidence of record clearly shows that there was informed consent of empiric treatment.  In the November 2007 treatment record, the chief of the pulmonary section of the medical center noted he had discussed sleep apnea, and treatment for sleep apnea with the Veteran.  He additionally noted that while empiric treatment may not be optimal, it was not harmful.  This statement is in agreement with the opinion provided by Dr. J.S., that leaving the Veteran's sleep apnea untreated while awaiting a sleep study would have (according to studies) been worse for his health than starting him on empiric treatment.  Obviously, the physical use of the empiric CPAP treatment was undertaken by the Veteran.  Additionally, according to the cited studies, a reasonable health care provider would have thought that empiric treatment was an improvement over no treatment, and that it could result in improved symptoms for a majority of patients.  

In summary, the preponderance of the evidence is against a finding that VA's use of empiric CPAP treatment for sleep apnea was the proximate cause of his acute atrial fibrillation and subsequent cardiac disorders.  The most probative evidence establishes that the Veteran had multiple risk factors for the development of atrial fibrillation, had symptoms of untreated sleep apnea for years, that empiric treatment is a reasonable treatment according to national studies, that corrected CPAP treatment did not correct atrial fibrillation, and that treatment provided by the VA did not cause any additional disability.  As such, compensation under section 1151 is not warranted.  Subsequently the atrial fibrillation was corrected and did not result in additional permanent disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disorder as a result of inadequate obstructive sleep apnea treatment is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


